Citation Nr: 0211962	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
disability pension benefits, in the amount of $5,117.00, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma Regional Office 
(RO), which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  On applications for VA compensation or pension, received 
at the RO in April 1994, and April 1997, the veteran 
indicated that he was married.  

2.  By letter dated in December 1998, the RO notified the 
veteran that his claim for VA pension was approved; the RO 
explained to the veteran that they were considering his 
wife's income as countable income, and that his award 
included additional benefits for his wife.  

3.  In January 1999, the RO received a statement from the 
veteran indicating that he had separated from his spouse in 
1994; in a March 1999 statement he indicated that he 
separated from his spouse in March 1995, and that he did not 
contribute to her support.

4.  In April 1999, the RO notified the veteran that his 
pension payments were reduced based on information that his 
marital and/or dependency status had changed; the veteran was 
notified that this adjustment resulted in an overpayment of 
benefits.

5.  The veteran promptly reported to the RO that he was 
separated from his spouse, and he also clarified that she was 
not his dependent; the veteran also promptly responded to all 
the RO's requests for information.

6.  There was no fault on the part of the veteran, or on the 
part of VA, in creating this debt.

7.  Although failure to collect the indebtedness at issue in 
this case will result in unfair gain to the veteran, 
collection of the indebtedness would subject the veteran to 
undue economic hardship.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an 
overpayment of VA nonservice-connected disability pension 
benefits, in the amount of $5,117.00, have been met.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA nonservice-
connected pension benefits, in the amount of $5,117.00.  
Essentially, the overpayment resulted because the original 
award of benefits counted the veteran's spouse's income, and 
included an additional amount of benefits for a dependent 
spouse.  The veteran subsequently clarified that he had been 
separated from his spouse for several years, and that he was 
not contributing to her support.  

This matter was previously before the Board, and remanded in 
March 2001, for purposes of conducting a field examination.  
The Board has reviewed the file and is satisfied that the 
requested development was completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
clarifies VA's duty to notify claimants and their 
representatives of information necessary to substantiate the 
claim for benefits, and also to assist claimants obtain such 
evidence.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recently held that the VCAA is not 
applicable to waiver claims under 38 U.S.C.A. § 5302 (West 
1991 & Supp. 2002).  Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (the Court notes that the provisions of the VCAA 
are relevant to a different chapter of title 38, and do not 
apply to 38 U.S.C.A. § 5302).  Although the VCAA is not 
applicable to this claim, the Board has reviewed the file and 
finds that the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim, and there is 
no indication that there are any missing records pertinent to 
this appeal.  In short, the case is ready for appellate 
review.  

Initially, the Board finds that the creation of the debt was 
valid.  In that regard, the veteran was awarded pension 
benefits in a November 1997 rating decision, and the amount 
of pension benefits was determined based on information 
provided by the veteran regarding his marital status and 
family income.  While the RO subsequently learned from the 
veteran that he was separated from his wife and not 
contributing to her support, that information was not of 
record at the time of the November 1997 decision to award 
pension benefits.  Pursuant to a request in the March 2001 
BVA remand, a VA field examination was conducted in September 
2001.  That examination found no evidence to conflict with 
the veteran's contentions that he was separated from his wife 
during the time period at issue in this appeal.  In short, 
the Board is satisfied under the circumstances of this debt 
that the creation of the debt was proper.  As such, the Board 
will consider whether a waiver of recovery of the debt is 
warranted, based on a review of the facts of this case.  

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a July 
1999 decision that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $5,117.00, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a). 

Initially, the Board will set forth a summary of the 
pertinent facts in this case.  The record reveals that on 
applications for VA compensation or pension, received at the 
RO in April 1994, and April 1997, the veteran indicated that 
he was married.  On the April 1994 application, the veteran 
clearly indicated that he and his spouse lived together, 
although on the April 1997 application, the veteran checked 
both the "yes" and "no" boxes, in response to the inquiry 
as to whether they lived together.  When the appellant was 
initially notified of his award of VA pension benefits, by VA 
letter dated in December 1998, he was informed that the award 
was based on countable income that included his spouse's 
income.  He was also provided the following notice:  "We're 
paying you additional benefits for your spouse ... Let us know 
right away if there is any change in the status of your 
dependents."  The RO also informed the veteran that he 
should tell them right away if his family income or net worth 
changes, he moved, or he and his spouse separate.  The 
December 1998 letter directed the veteran to read an enclosed 
VA Form 21-8768, which contained important information about 
the right to receive pension benefits.  

Following the December 1998 letter, in January 1999, the 
veteran submitted a statement to the RO indicating that he 
separated from his spouse in 1994, and that her income was 
not available to him.  In February 1999, the RO sent the 
veteran a follow-up letter, indicating that they needed 
additional information, including the date he and his wife 
separated, her full address, whether he contributed to her 
support, and if so, how much and how often.  In March 1999, 
the veteran submitted a response to the RO's inquiry, 
indicating that he and his spouse separated in March 1995.  
He provided her address, and indicated that he did not 
contribute to her support.  The RO sent another follow-up 
letter in March 1999, informing the veteran that although he 
reported that he and his wife had separated, that the record 
indicated otherwise.  The RO requested that the veteran 
explain why he indicated on his application for pension 
(received in April 1997) that he was married.  The veteran 
responded in April 1999, the following:  "Pension claim 
4/14/98 Question asked if I were married.  Yes I am married 
but have been separated since March 1995."  

Following the foregoing exchange of letters and information, 
in April 1999, the RO sent the veteran a letter informing him 
that they amended his disability pension award to reflect 
zero countable income from him and his spouse.  In an April 
1999 Report of Contact, the veteran clarified that he had 
been separated from his wife since July 1995, and he was not 
claiming his wife as a dependent, and has never claimed her 
as a dependent.  Following that Report of Contact, in an 
April 1999 letter the RO informed the veteran that they were 
reducing his payments because of information that his 
marital/dependency status had changed.  The RO referenced 
information from the veteran stating that he was married but 
separated from his wife, and was not contributing to her 
support since prior to his entitlement to pension benefits.  
The RO also notified the veteran that this adjustment in his 
award resulted in an overpayment of benefits, and that he 
would be notified shortly of the amount of the overpayment, 
as well as options for repayment.  

The file contains a copy of a May 1999 letter to the veteran 
from VA Debt Management Center informing him that he owed VA 
$5,117.00.  The veteran timely requested a waiver of recovery 
of that overpayment, and initiated this appeal.  Essentially, 
the veteran maintains that he "did not attempt to defraud 
the VA."  He stated that the forms he completed for VA 
requested his spouse's income and he reported her income.  
However, he maintains that he and his spouse were living 
apart, and that recovery of the overpayment would cause him 
hardship.

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the debtor contributed to causing the debt.  38 C.F.R. 
§ 1.965(a)(1).  

The Board has carefully reviewed the facts of this case, as 
summarized in pertinent part above, and concludes that there 
was no fault on the veteran's part in causing the debt.  
Immediately following the RO's December 1998 notification 
letter that he was awarded pension benefits, he contacted the 
RO to inform them that he was separated from his spouse, and 
that her income was not available to him.  Additionally, the 
veteran promptly responded to all follow-up requests for 
information from the RO, and explained why he indicated that 
he was married on his application for benefits.  In short, 
the Board is satisfied that the veteran was not at fault in 
causing the debt at issue in this appeal.  38 C.F.R. 
§ 1.965(a)(1).  

The second element for consideration pertains to fault on the 
part of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that 
VA was not at fault in causing this debt, as VA relied on 
information supplied by the veteran regarding his income and 
marital status in calculating the amount of his pension 
award.  38 C.F.R. § 1.965(a)(2). 

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of VA nonservice-connected 
pension benefits is to provide financial assistance to 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of nonservice-connected 
disabilities.  The amount of pension benefits is calculated 
based on total countable family income and on the number of 
dependents.  As explained in more detail below, it appears 
from a review of the history of this appeal that the 
overpayment in this case arose out of the fact that in April 
1999, the amount of the veteran's pension benefits was 
amended such that it was no longer based on his spouse's 
income, but it still included additional benefits for a 
dependent spouse.  In light of the purpose underlying awards 
of pension benefits, the Board finds that repayment of the 
debt at issue in this case would somewhat conflict with the 
objective underlying the benefits, as the benefits were 
intended to provide for the veteran's support.  Nevertheless, 
the veteran was paid benefits for a dependent spouse, when in 
fact, he has indicated that he has not had a dependent spouse 
since at least 1995.  See 38 C.F.R. § 1.965(a)(4). 

As to the effects of the veteran's failure to repay this 
debt, the Board finds that failure to repay will result in an 
unfair gain to the veteran, in that he received $5,117.00, 
more than he was actually entitled.  See 38 C.F.R. 
§ 1.965(a)(5).  The Board acknowledges that the original 
award of pension included benefits for the veteran's spouse, 
which should not have been paid, because the veteran later 
indicated that his spouse was not his dependent.  However, 
the original award also included the veteran's spouse's 
income, which more than offset any additional benefits the 
veteran received for a dependent spouse.  In fact, the 
original award letter of December 1998, indicates that the 
veteran was awarded pension benefits in an approximate amount 
of $275.00-$300.00 per month, beginning in May 1997.  When 
the RO amended the award in April 1999, to remove his 
spouse's countable income, he was awarded approximately 
$925.00-$960.00 per month, beginning in May 1997.  Later in 
April 1999, the RO again amended the award to remove the 
additional benefits the veteran was receiving for support of 
a dependent spouse.  Consequently, his benefits were adjusted 
to approximately $710.00-$730.00 per month.  This adjustment 
resulted in the overpayment at issue in this appeal, and 
reflects the amount that the veteran was paid, to which he 
was not entitled.  

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  According to a 
Financial Status Report dated in June 1999, the veteran 
reported total monthly expenses of $731.00, which included 
rent, food, utilities, telephone, and clothing.  His total 
assets included a car, which he estimated was valued at 
$2,500.00.  His monthly income was also $731.00, which 
consisted of his VA pension.  A more recent Financial Status 
Report, dated in January 2000, lists monthly expenses of 
$775.00, and monthly VA pension of $646.00.  The veteran 
listed no assets.  The Board notes that in the Committee's 
July 1999 decision, the Committee emphasized that in the 
veteran's June 1999 Financial Status Report, he failed to 
include the $14,950.00 in VA benefits that he received in 
April 1999.  The Committee also found that it was not 
unreasonable for the veteran to return $5,117.00 of those 
benefits to VA.  

The Board has reviewed the veteran's reported monthly 
finances, and finds that although he received a lump sum of 
VA pension benefits in April 1999, he indicated in a later 
statement that he no longer had that money.  Moreover, his 
only source of income appears to be his VA pension benefits.  
The most recent information of record regarding the veteran's 
finances reveals that his monthly expenses somewhat exceed 
his monthly VA income.  Under these circumstances, the Board 
finds that recovery of the indebtedness at issue in this case 
would cause the veteran undue financial hardship.  See 
38 C.F.R. § 1.963(a)(3). 

In summary, a review of the elements pertaining to the 
principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the veteran's financial 
circumstances.  While waiver of recovery of the $5,117.00 
debt in this case will result in unfair gain to the veteran, 
the Board finds that this factor is outweighed by other 
considerations.  Namely, as discussed above, the veteran 
promptly reported information to VA regarding his family 
income and marital status.  The veteran also responded to all 
requests for clarification by VA.  The Board also finds that 
VA acted properly, based on information in the record.  There 
was no administrative error on VA's part, and VA acted in 
accordance with the law.  Nevertheless, the veteran appears 
to have no other income besides his VA pension.  The purpose 
of awarding VA pension benefits is to provide support for 
veteran's who are unable to work due to disabilities.  When 
this factor is weighed against the unfair gain to the veteran 
in waiving this debt, the Board must conclude that principles 
of equity and good conscience require that recovery of this 
debt be waived.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $5,117.00 is 
granted.


ORDER

Subject to rules and regulations governing payments and 
awards of benefits, the claim for waiver of recovery of an 
overpayment of VA nonservice-connected disability pension 
benefits, in the amount of $5,117.00, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

